UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                        ____________________

                           No. 01-31080
                         Summary Calendar
                       ____________________


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                       SNAPPER CORTEZ BROWN,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
              for the Middle District of Louisiana
                        (00-CR-54-ALL-C)

                          March 15, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Snapper Cortez Brown, who conditionally pleaded guilty to

possession with intent to distribute cocaine base, appeals the

district court’s denial of his motion to suppress cocaine seized

from his person following an investigatory stop and statements he
gave at that time.    He contends:     the pat-down search was not

justified; and, even if it was justified by a reasonable belief

that he was armed, it ran afoul of Minnesota v. Dickerson, 508 U.S.

366, 373 (1993), thereby exceeding the bounds of Terry v. Ohio, 392

U.S. 1, 27 (1968).



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     “In reviewing the denial of a motion to suppress, we employ a

two-tiered standard, examining the factual findings of the district

court for clear error, and its ultimate conclusion as to the

constitutionality of the law enforcement actions de novo.”   United

States v. Navarro, 169 F.3d 228, 231 (5th Cir.), cert. denied sub

nom. 120 S. Ct. 117 (1999), and cert. denied sub nom. 120 S. Ct.

312 (1999).   “[W]e must view the evidence presented at the hearing

on the motion to suppress in the light most favorable to the

prevailing party — in this case, the government.” United States v.

Nichols, 142 F.3d 857, 866 (5th Cir.), cert. denied, 525 U.S. 1056

(1998).    Nor will we “second guess the district court’s factual

findings as to the credibility of witnesses”.      United States v.

Garza, 118 F.3d 278, 283 (5th Cir. 1997), cert. denied sub nom. 522

U.S. 1051 (1998).

     The testimony presented at the suppression hearing indicates

that “a reasonably prudent man in the circumstances would be

warranted in the belief that his safety or that of others was in

danger”.    Terry, 392 U.S. at 27; see also United States v. Rideau,

969 F.2d 1572, 1574 (5th Cir. 1992) (en banc) (“We must attempt to

put ourselves in the shoes of a reasonable police officer as he or

she approaches a given situation and assesses the likelihood of

danger in a particular context.”).    Therefore, a protective search

for weapons was justified.      The district court, while noting

inconsistencies in testimony, found:     Officer Brewer’s testimony

was credible; and he “discovered the cocaine in [Brown’s] pocket


                                  2
only as a response to [Brown’s] actions of covering his pocket with

his hand and then muttering that he had cocaine”.

     These findings are not clearly erroneous.    Accordingly, the

suppression motion was properly denied.

                                                       AFFIRMED




                                3